The opinion of the court was delivered,
by
WOODWARD, J.
The debts of Isaac Pusey became a lien on his real estate at his death, for a period of five years, and although judicial sales do ordinarily divest such liens, and a sale by order *441of tbe Orphans’ Court in proceedings in partition is a judicial sale, yet the lien in this instance was not divested, because the sale was made within two years from the granting of administration. The 42d section of the Act of 24th February 1834, Purdon 299, as expounded by the codifiers, whose observations are quoted in the auditor’s report, is conclusive on this point. Sales made under the Act of 18th April 3853, Purdon 852, discharge all liens; but this sale was under the Act of 1834, and the money must be distributed accordingly.
The reasons given by the auditor strike us as unanswerable, and we are content to base our decree upon them.
The decree is affirmed.